DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches limitations as noted in the previous Office Action.
However, the prior art of record, taken either alone or in combination, fails to teach or fairly suggest “wherein first data packets having respective first controlling control variable components are sent more frequently than second data packets having respective second controlling control variable components”, as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
In Remarks dated 2/16/2021, Applicant contends:
The Examiner asserts that the active and reactive powers are tantamount to the first and second control variable components. However, Applicant submits that the active and reactive powers are not components of a control variable such that the control variable is determined from the two components. The active and reactive powers are two types of power not components of a control variable that is determined based on the powers. 
In addition, Busker does not disclose or suggest that "first data packets having respective first controlling control variable components are sent more frequently than second data packets having respective second controlling control variable components" as recited in amended claim 1. Busker does not disclose that one component of the target value is sent more frequently than another component of the target value.
The Examiner agrees, and cites these reasons as the reasons for allowance.
Independent claims 10 and 14 are allowable for the reasons cited for claim 1. The remaining claims are allowable because they depend on one of allowable independent claims 1, 10, and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. HUNTLEY whose telephone number is (303) 297-4307. The preferred fax number for the examiner is (571) 483-7272. The examiner can normally be reached on Monday – Friday, 7:30 am – 5:00 pm MT.

Should the Applicant desire to communicate via email or schedule an Applicant-initiated interview, the Applicant may use the Automated Interview Request (AIR) form online at <<http://www.uspto.gov/patent/uspto-automated-interview-request-air-form>>. In particular, the AIR form allows the Applicant to include authorization to communicate via email with the Examiner for interview-related communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/MICHAEL J HUNTLEY/
Primary Examiner, Art Unit 2116